Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Fournier on 05/25/2022.

The application has been amended as follows:
CLAIMS:
1. (Currently Amended) A method for machining a free-form surface on an elongated material having a first end region and a second end region with respect to a longitudinal direction, the method comprising:
a step of holding the first end region and the second end region;
a first machining step of machining the free-form surface on the elongated material with the first end region and the second end region held;
a step of releasing holding of the first end region;
a step of determining a re-holding position obtained by correcting a position of the first end region where a deformation amount of the elongated material derived from the machining of the free-form surface in the first machining step was corrected by releasing the holding of the first end region only by a deformation amount of the elongated material due to a weight of the elongated material;
a step of holding the first end region again at the re-holding position; and
a second machining step of further machining the free-form surface on the elongated material after holding the first end region again,
wherein, in the step of determining the re-holding position, a position shifted from the position of the first end region after the holding of the first end region is released by the deformation amount is determined as the re-holding position.

2. (Currently Amended) The method according to claim 1,
wherein the deformation amount of the elongated material due to the weight of the elongated material is determined by an analysis or an experiment in advance, and


The above claim amendment is to incorporate the last “wherein” clause of dependent claim 2 into independent claim 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or fairly suggest the method of machining a free-form surface of the elongated material including first and second machining steps and a step of determining a re-holding position obtained by correcting a position of the first end region where a deformation amount of the elongated material derived from the machining of the free-form surface in the first machining step was corrected by releasing the holding of the first end region only by a deformation amount of the elongated material due to the weight of the elongated material and wherein a position shifted from the position of the first end region after the holding of the first end region is released by the deformation amount is determined as the re-holding position in combination with the rest of the claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/25/2022